                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DONNIE BAKER,                                       )
                                                     )
                Plaintiff,                           )
                                                     )
 vs.                                                 )   Case No. 19-cv-00456-NJR
                                                     )
 PEOPLE OF STATE OF ILLINOIS,                        )
 JOHN BALDWIN,                                       )
 CAMBELL,                                            )
 LESLIE McCARTY,                                     )
 WARDEN 1,                                           )
 WARDEN 2, and                                       )
 LULIE TANNER,                                       )
                                                     )
                Defendants.                          )

                             MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       After his release from prison, Plaintiff Donnie Baker filed this civil rights action pursuant

to 42 U.S.C. § 1983 for constitutional deprivations that occurred in connection with his allegedly

excessive incarceration. (Doc. 1). The Complaint did not survive screening. (Doc. 9). On July 1,

2019, the Court dismissed the Complaint pursuant to 28 U.S.C. § 1915(e)(2) and denied the Motion

for Leave to Proceed in forma pauperis (“IFP”). (Id.).

       Plaintiff was granted leave to file a First Amended Complaint on or before August 1, 2019.

(Doc. 9, p. 4). He was warned that the action would be dismissed with prejudice, if he failed to file

an amended complaint by the deadline. (Id.). He was also advised that his obligation to pay the

$400.00 filing fee remained due and payable, regardless of whether Plaintiff elected to file a First

Amended Complaint. (Id. at p. 5). Plaintiff was invited to renew his request for IFP on or before

August 1, 2019. (Id.). He was repeatedly reminded of his continuing obligation to inform the Clerk



                                                 1
of Court and each opposing party of any address changes and warned that failure to do so could

result in dismissal of the action. (Docs. 2, 6, 9).

        Plaintiff’s deadline for filing the First Amended Complaint and renewing his request for

IFP has expired. Plaintiff has not requested an extension. The Order Dismissing Complaint

(Doc. 9) was returned undeliverable on July 12, 2019. (Doc. 10). Plaintiff has not updated his

address since that time or otherwise communicated with the Court. The Court will not allow this

matter to linger indefinitely.

        Accordingly, this action shall be dismissed with prejudice for failure to comply with the

Court’s Orders (Docs. 2, 6, 9) to update his address and the Order (Doc. 9) to file a First Amended

Complaint and renew his request for IFP. See FED. R. CIV. P. 41(b).

                                              Disposition

        IT IS HEREBY ORDERED that this action is DISMISSED with prejudice based on

Plaintiff’s failure to comply with the Court’s Order to file a First Amended Complaint (Doc. 9),

renew his request for IFP (Doc. 9), and update his address. (Docs. 2, 6, 9). He has failed to comply

with these court orders and to prosecute his claims. See FED. R. CIV. P. 41(b); Ladien v. Astrachan,

128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994).

        Plaintiff is further ADVISED that his obligation to pay the filing fee for this action was

incurred at the time the action was filed. Therefore, the filing fee of $400.00 remains due and

payable. See 28 U.S.C. § 1915(b)(1); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

        If Plaintiff wishes to appeal this Order, he may file a notice of appeal with this Court within

thirty days of the entry of judgment. FED. R. APP. 4(a)(1)(A). If Plaintiff does choose to appeal, he

will be liable for the $505.00 appellate filing fee irrespective of the outcome of the appeal. See

FED. R. APP. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir.



                                                      2
2008); Sloan v. Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999); Lucien, 133 F.3d at 467. He must list

each of the issues he intends to appeal in the notice of appeal. Moreover, if the appeal is found to

be nonmeritorious, Plaintiff may also incur another “strike.” A proper and timely motion filed

pursuant to Federal Rule of Civil Procedure 59(e) may toll the 30-day appeal deadline. FED. R.

APP. P. 4(a)(4). A Rule 59(e) motion must be filed no more than twenty-eight (28) days after the

entry of judgment, and this 28-day deadline cannot be extended.

       The Clerk’s Office is DIRECTED to close this case and enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: August 5, 2019

                                                     ___________________________
                                                     NANCY J. ROSENSTENGEL
                                                     Chief U.S. District Judge




                                                 3
